Title: From George Washington to the U.S. Senate, 9 December 1795
From: Washington, George
To: Senate


          
            United StatesDecember the 9th 1795.
            Gentlemen of the Senate,
          
          I nominate Timothy Pickering, to be Secretary for the Department of State; vice Edmund Randolph, resigned. and
          
          Charles Lee, of Virginia, to be Attorney General of the United States; vice William Bradford, deceased.
          
            Go: Washington
          
        